Citation Nr: 0534030	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  01-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the pleural cavity 
with retained foreign bodies.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel











INTRODUCTION

The veteran has recognized guerilla service with the 
Philippine Commonwealth Army from October 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.  In August 2003 and April 2005, the Board 
remanded the case for additional development.  As will be 
explained below, the development has been satisfactorily 
accomplished and the case has been returned to the Board for 
appellate review.

In a statement dated in April 2004, the veteran requested 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action. 


FINDING OF FACT

Residuals of a shell fragment wound of the pleural cavity 
with retained foreign bodies is manifested by bullet or 
missile retained in the lung, but no evidence that FEV-1, or 
FEV- 1/FVC, is between 56 and 70 percent of the value 
predicted, or the DLCO (SB) is between 56 and 65 percent of 
the value predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound of the pleural cavity 
with retained foreign bodies are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Codes 6843, 6845 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO did not provide pre-adjudication notice of the VCAA.  
In its August 2003 remand, the Board directed the agency of 
original jurisdiction to comply with the VCAA.  In March 2004 
and April 2005, the veteran was provided VCAA notice.  He was 
informed that VA would obtain VA records and records of other 
Federal agencies, and that he could submit private medical 
records, including a medical opinion, or authorize VA to 
obtain the records on his behalf.  He was also informed of 
the evidence necessary to substantiate the claim.  The 
veteran was also asked to provide any evidence he had 
pertaining to the claim.  

The timing of the VCAA notices in this case did not comply 
with the requirement that the notice must precede the 
adjudication.  However the action of the agency of original 
jurisdiction described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  For these reasons, the veteran has 
not been prejudiced by the late timing of the VCAA notices.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, 
supra (38 C.F.R. § 3.159 notice).

Finally, the veteran reported in September 2005 that he had 
no further comment on the case and wished it to be forwarded 
to the Board for decision.  He noted, however, that he 
received no letter from VA in January 2005, as referenced in 
the most recent SSOC.  The Board notes that the veteran is 
referring to the SSOC issued in January 2005.  In fact, the 
record shows that he received and responded to this SSOC.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Private and VA medical evidence has 
been obtained.  VA examination provided in May 2005 included 
pulmonary function testing as required by the Board's April 
2005 remand.  It was noted that:

All necessary tests, including pre-and post-
bronchodilator pulmonary function tests (PFTs) 
(unless medically contraindicated), should be 
conducted and the examiner should review the 
results of any testing prior to completion of the 
report.

The examination report must include a detailed 
account of all manifestations of residuals of a 
shell fragment wound of the pleural cavity with 
retained foreign bodies found to be present.  The 
examiner should report the percent predicted of 
FEV-1, FEV- 1/FVC, and [Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB))].

The RO fully complied with the directives of the April 2005 
Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The veteran was afforded an examination in which the examiner 
included PFTs in lieu of DLCO value as that value was shown 
to be normal in 2003.  This was within the examiner's medical 
judgment.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Moreover, in September 2005, the veteran indicated his desire 
to have the claim forwarded to the Board for decision.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


II.  Increased Rating

In December 1952, the RO granted the veteran service 
connection for a pleural cavity injury, moderate residuals of 
multiple shell fragment wounds with retained foreign bodies.  
This disability was evaluated as 20 percent disabling under 
Diagnostic Code 6818, effective from January 1952.  

The RO also awarded the veteran a separate 10 percent rating 
for residuals of a shell fragment wound of Muscle Group XII 
with fracture of the right 5th rib under Diagnostic Code 
5321, evaluated as 10 percent disabling effective from 
January 1952.  This rating is protected.  See 38 C.F.R. § 
3.951(b) (2005).  The issue as to the rating assigned for 
this disability is not currently on appeal.

Amendments to the respiratory disability regulations removed 
Diagnostic Code 6818 and added Code 6843, 6845, traumatic 
chest wall defect, pneumothorax, hernia, etc. 38 C.F.R. § 
4.97 (in effect as of October 7, 1996).  Since the veteran 
filed his claim for an increased evaluation in April 1999, 
his disability must be considered under the current 
regulations.

In the matter on appeal, the RO continued the 20 percent 
rating under Diagnostic Code 6845, but in its discussions in 
the rating decisions, Statement of the Case (SOC), and 
Supplemental Statements of the Case (SSOC) dated prior to the 
Board's April 2005 remand, it applied the old Diagnostic Code 
6818.  Following the latest remand, the RO applied the 
appropriate criteria, found at 38 C.F.R. § 4.97, Diagnostic 
Code 6843 and 6845, as reflected in the August 2005 SSOC.  As 
directed by the Board, the veteran was afforded a VA 
respiratory examination in May 2005.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disabilities under revised Diagnostic Code 6843-6845 
(traumatic chest wall defect, pneumothorax, hernia, etc), 
chronic pleural effusion or fibrosis are rated according to 
the General Rating Formula for Restrictive Lung Disease.  The 
following evaluations are assignable.

100 percent is assigned for disability manifested by FEV-1 
less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

60 percent is assigned for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

30 percent is assigned for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.

10 percent is assigned for FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.

Alternatively, the disability can be rated by its primary 
disorder.

Three notes follow the above rating criteria.

(1) A 100-percent rating shall be assigned for pleurisy with 
empyema, with or without pleurocutaneous fistula, until 
resolved.

(2) Following episodes of total spontaneous pneumothorax, a 
rating of 100 percent shall be assigned as of the date of 
hospital admission and shall continue for three months from 
the first day of the month after hospital discharge.

(3) Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (Diagnostic Code 5321), 
however, will not be separately rated.

After a careful review, the Board notes the following 
evidence of record.  May and June 1999 VA examinations showed 
complaints of mild to moderate chest pain.  A PFT was aborted 
as the veteran could not comply with instructions and had 
chest pain.  Chest X-ray showed multiple retained foreign 
bodies.  A November 2000 VA respiratory exam report reflects 
FEV-1 value of 112-percent predicted, chest X-ray revealed 
normal lung parenchyma with evidence of 4th and 5th rib 
fracture and retained foreign bodies.  This showed past 
surgery for distal resection of the 5th rib.  The veteran 
complained of pain on deep breathing and in certain 
positions.  The chest was clear, PFT was considered normal.  

A May 2003 spirometry testing revealed FEV-1 of 91percent 
predicted prior to bronchodilator and 105 percent predicted 
post bronchodilator.  FEV1/FVC was 66 percent predicted prior 
to bronchodilator.  DLCO was 117 percent predicted.  The 
interpretation was moderate obstructive defect with 
significant response to bronchodilator.  Poor effort or 
neuromuscular disorder was suggested.  Lung volume and DLCO 
were normal.    

In May 2004, the veteran submitted private treatment records 
from Lourdes Tabora-Subido, M.D.  Dr. Subido reported in 
April 2004 that she initially saw the veteran in 1998 for 
chest oppression, back pain and increased blood pressure.  He 
was seen again in March 2004 for recurrent symptoms.  On 
physical examination, he was noted to have harsh breath 
sounds.  Chest X-ray revealed lytic destruction of the 3rh to 
5th posterior ribs with pathologic fracture of the 5th rib.  
The diagnosis included acute bronchitis.  X-ray/ultrasound 
report dated in August 2004 revealed an impression of bibasal 
pneumonia and atherosclerotic aortic knob.  

The veteran underwent additional VA examination and PFT in 
May 2005.  The examiner reviewed available VA treatment 
records from that facility (but not the claims folder) as 
well as interviewed the veteran and his daughter.  The 
veteran reported he had shortness of breath and walked with a 
cane at home.  He was able to take a bath and dress on his 
own, and he could walk 5 meters before dyspnea and joint pain 
limited his mobility.  He had no history of asthma but did 
have a cough on and off.  Physical examination revealed the 
veteran was not in distress.  He had inspiratory ronchi over 
both lower lung fields.  He had no pedal edema, clubbing or 
cyanosis.  PFT showed mild restrictive ventilatory pattern, 
sputum test had no growth after 2 weeks.  Chest X-ray 
revealed lungs were clear of infiltrates and multiple 
metallic foreign bodies in the anterior chest wall.  
Diagnosis was shell wound, chest, with retained metallic 
foreign bodies and old fractures of the 4th and 5th posterior 
ribs.  The examiner opined that the current pulmonary 
symptoms were due to chest wall injury from the shell wounds.  
There was no asthma or tuberculosis noted on examination.  
His history of smoking did not leave residuals on the chest 
X-ray and had minimal effect on the lung condition on this 
examination.  PFT showed spirometry FEV1 of 74 percent 
predicted pre-dilator and improved 3 percent post 
bronchodilator.  FEV1/FVC was 79 percent.  The examination 
showed mildly restrictive ventilatory pattern.  

The veteran is appropriately rated at 20 percent, as the 
minimum under Diagnostic Code 6843 where there is bullet or 
missile retained in the lung.  A higher, or 30 percent 
evaluation, is not possible because it is not shown that the 
FEV-1, or the FEV-1/FVC, is between 56 and 70 percent of the 
value predicted, or the DLCO (SB) is between 56 and 65 
percent of the value predicted.  38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 6845 (2005).  

In sum, the Board observes that the veteran's symptoms are 
primarily reflective of FEV-1 and FEV-1/FVC of 71-to 80-
percent predicted (criteria for a 10 percent evaluation).  In 
addition, the record contains evidence suggesting that these 
symptoms are related to his service-connected residuals of a 
gunshot wound rather than related to tobacco use.  May 2003 
spirometry testing revealed FEV-1 of 91 percent predicted 
prior to bronchodilator and 105 percent predicted post 
bronchodilator; as well as DLCO of 117 percent.  FEV1/FVC was 
66 percent predicted prior to bronchodilator in May 2003 
testing.  However, this reading is not reflective of his 
overall post bronchodilator testing results for all of the 
tests in this time period which show he is solidly below the 
criteria for a 30 percent rating.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's shell fragment wound of the 
pleural cavity with retained foreign bodies.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating.  In this regard, the Board 
observes Note (3) following the General Rating Formula for 
Restrictive Lung Disease, stating that involvement of Muscle 
Group XXI (Diagnostic Code 5321) will not be separately 
rated.  The Board points out, however, that 20 percent is the 
maximum allowed under Diagnostic Code 5321 for severe or 
moderately severe disability of the muscles of respiration 
(thoracic muscle group).  Thus, Diagnostic Code 5321 does not 
provide for a higher rating for the veteran's residuals of a 
shell fragment wound of the pleural cavity with retained 
foreign bodies.  The Board also points out that the veteran 
already has a separate 10 percent rating under Diagnostic 
Code 5321.  See 38 C.F.R. §§ 4.114, 3.951(b).

Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.


ORDER

An increased rating for residuals of a shell fragment wound 
of the pleural cavity with retained foreign bodies is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


